Filed 1/31/22 P. v. Torres CA3
                                                NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication
or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered
published for purposes of rule 8.1115.




                   IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                           THIRD APPELLATE DISTRICT
                                                          (Sacramento)
                                                                 ----




    THE PEOPLE,                                                                                   C093439

                     Plaintiff and Respondent,                                       (Super. Ct. No. 08F05656)

           v.

    JAIME TORRES,

                     Defendant and Appellant.

         In 2011, a jury found defendant Jaime Torres guilty of the first degree murder of Jose
Guerrero. After appeal and remand, defendant’s conviction was reduced to second degree
murder. Following the passage of Senate Bill No. 1437 (2017-2018 Reg. Sess.), defendant
filed a petition for resentencing pursuant to Penal Code 1 section 1170.95. After a hearing, the
trial court denied the petition and defendant appealed. We cannot determine from the hearing
and the trial court’s order whether the court applied the proper standard of review.
Accordingly, we reverse and remand for a new hearing.




1        Undesignated statutory references are to the Penal Code.
                                                                   1
                                        BACKGROUND
       The following facts are quoted from the opinion of this court on defendant’s first appeal
from the judgment. (People v. Torres (Feb. 18, 2014, C069510) [nonpub. opn.] (Torres).)
       “[I]n May 2008 [the victim Jose] Guerrero and his family, which included his wife,
Celica, and two stepsons who were Sureño gang members, were living at [an address in
Sacramento]. They had lived there for seven years.
       “On Memorial Day, Guerrero was with some other family members in the garage and
driveway area of his house when a group of young men walked up, including one wearing a
red bandana across his face. That was [defendant], who is a Norteño gang member. Also in
the group was Jose [Gonzalez (Jose)], who is also a Norteño gang member.
       “[Defendant] challenged Guerrero’s stepsons to come out and fight. Guerrero said he
was going to call the police and pulled out his cell phone. A physical struggle between
[defendant] and Guerrero ensued. At some point, [defendant] pulled out a gun. According to
Guerrero’s stepdaughter, Veronica, Guerrero was able to grab the gun and throw it away, but
he threw it in the direction of the group that [defendant] came with. Another witness testified
that Guerrero ‘somehow hit the gun . . . out of [defendant’s] hand, and it flew towards where
the group was.’ Guerrero’s widow testified that it was [defendant] who ‘threw [the gun] to
where the others were at.’
       “Another member of the group of young men picked up the gun and told Guerrero to let
go of [defendant]. When he did not do so, the man fired a shot, hitting a nearby van. The man
then stepped closer and shot Guerrero in the head.
       “The People charged seven individuals, including [defendant] and . . . Jose . . . with
Guerrero’s murder. . . . In late August 2011, [defendant] and Jose (along with another
defendant who was ultimately acquitted) went to trial. . . .
       “The prosecutor argued there was ‘high confidence that the gunman, the actual killer
was [Jose]’ and that the shooter committed first degree murder. The prosecutor further argued
that to the extent they did not pull the trigger, the defendants were guilty of the murder either
because they aided and abetted the murder or because they committed or aided and abetted the

                                                 2
crime of fighting or challenging to fight and the murder was a natural and probable
consequence of that crime.
          “The jury found both [defendant] and Jose guilty of first degree murder and found true”
a gang enhancement allegation and a firearm enhancement allegation. The trial court
sentenced defendant to 50 years to life. (Torres, supra, C069510.)
          On defendant’s first appeal from the judgment, another panel of this court “agree[d]
with [defendant] that the jury instructions were erroneous because they did not allow the jury
to consider whether the defendants might have been guilty of only second degree murder under
the natural and probable consequence doctrine, even if the shooter committed first degree
murder.” (Torres, supra, C069510.) This court reversed defendant’s and Jose’s convictions
and remanded for retrial unless the People accepted reduction of the convictions to second
degree murder. (Ibid.)
          “The People elected not to seek retrial and instead accepted reduction of defendant’s
conviction to second degree murder. The trial court accepted the remittitur as a modification
of the judgment to reflect a conviction for second degree murder, and resentenced defendant to
40 years to life in state prison . . . .” (People v. Torres (Nov. 16, 2015, C078058) [nonpub.
opn.].)
          In 2019, defendant filed a petition for resentencing pursuant to section 1170.95. In the
form petition, defendant checked boxes indicating: (1) “A complaint, information, or
indictment was filed against me that allowed the prosecution to proceed under a theory of
felony murder or murder under the natural and probable consequences doctrine”; (2) “At trial, I
was convicted of 1st or 2nd degree murder pursuant to the felony murder rule or the natural
and probable consequences doctrine”; and (3) “I could not now be convicted of 1st or 2nd
degree murder because of changes made to Penal Code §§ 188 and 189, effective January 1,
2019.” Defendant requested the appointment of counsel. Concluding defendant met his prima
facie burden, the trial court issued an order to show cause and set the matter for a hearing.
          In their opening brief, the People asserted defendant was ineligible for relief because he
could still be convicted of malice murder. According to the People, the two valid theories

                                                   3
under which defendant could still be convicted were as a direct aider and abettor of express or
implied malice murder, and as a direct perpetrator of implied malice murder. 2 With regard to
aiding and abetting express or implied malice murder, the People asserted the evidence
supported the conclusion Jose shot Guerrero and defendant had the intent that such lethal
violence be used against Guerrero as demonstrated by the gang evidence and defendant’s
actions before and after the shooting. The People asserted the evidence supported a finding
that defendant and Jose acted with malice aforethought in assaulting Guerrero with a firearm
“and that each was aware of the other’s malice.” The People continued: “At a minimum,
[defendant] intended to, and in fact did, aid and abet Jose in committing an act, the natural
consequence of which was dangerous to human life with conscious disregard for human life
and thus is guilty of aiding and abetting implied malice murder.”
       Defendant countered that the People failed to prove malice. Specifically, he asserted
the People failed to prove that he knew Jose would shoot Guerrero when he picked up the gun,
that defendant “actually aided the murder,” that defendant intended to aid the murder, and that
he acted with conscious disregard for human life. Defendant also addressed the issue of who
threw the gun to Jose, emphasizing the conflicting evidence on the subject. Moreover,
according to defendant, even if he threw the gun, nothing more than speculation supported the
premise that he did so intending that Jose shoot and kill Guerrero. Defendant further asserted
the People could not establish he would be guilty of implied malice murder because there was
no evidence he “actually appreciated that death was a consequence of his action” or that he
consciously disregarded that danger.
       At the hearing, the People asserted there were three grounds on which to deny
defendant’s petition: (1) “direct perpetration”; (2) as a direct aider and abettor based on
Celica’s testimony defendant threw the gun to Jose; and (3) aiding and abetting “while he was
being held by the victim.” Relying on People v. Gentile (2020) 10 Cal.5th 830, the People



2     For purposes of resolving defendant’s appeal, we need not address the People’s
contention defendant could be convicted as a direct perpetrator of implied malice murder.
                                                4
contended defendant committed the crime of aiding and abetting implied malice murder;
defendant shared in the shooter’s culpable mental state that the shooter “was going to do an act
that was inherently dangerous and act with conscious disregard for human life.”
       Defense counsel argued that a primary issue was who threw the gun. Defense counsel
emphasized that Celica, Veronica, and a third witness all told police after the shooting that
defendant did not throw the gun, but rather Guerrero either knocked the gun from defendant’s
hand or grabbed it and threw it. Defense counsel emphasized Celica was the only witness to
testify at trial that defendant threw the gun. However, her testimony contradicted what she had
previously told a police detective in her native Spanish. Defense counsel argued that Celica’s
testimony could not be credited and, even if it could, the prosecution still failed to prove
conscious disregard and the subjective awareness that the gun would be used to kill someone.
Defense counsel further asserted there was no evidence defendant was subjectively aware of
the high probability of death.
       The trial court denied the petition, concluding defendant “does not satisfy” the
requirement that he “could not be convicted of first or second degree murder because of
changes to Section 188 or 189 made effective January 1, 2019.” (§ 1170.95, subd. (a)(3).) We
discuss the trial court’s decision in greater detail, post.
                                           DISCUSSION
                                                   I
                                        Senate Bill No. 1437
       “Murder is the unlawful killing of a human being, or a fetus, with malice aforethought.”
(§ 187, subd. (a).) “For purposes of Section 187, malice may be express or implied.” (§ 188,
subd. (a).) Prior to the enactment of Senate Bill No. 1437, “the natural and probable
consequences doctrine rendered a defendant liable for murder if he or she aided and abetted the
commission of a criminal act (a target offense), and a principal in the target offense committed
murder (a nontarget offense) that, even if unintended, was a natural and probable consequence
of the target offense.” (People v. Lamoureux (2019) 42 Cal.App.5th 241, 248.)


                                                  5
       On September 30, 2018, the Governor signed Senate Bill No. 1437, which became
effective January 1, 2019. Senate Bill No. 1437 was enacted “to amend the felony murder
rule[3] and the natural and probable consequences doctrine, as it relates to murder, to ensure
that murder liability is not imposed on a person who is not the actual killer, did not act with the
intent to kill, or was not a major participant in the underlying felony who acted with reckless
indifference to human life.” (Stats. 2018, ch. 1015, § 1, subd. (f).) Senate Bill No. 1437
achieved this by amending sections 188 and 189.
       Relevant here, subdivision (a)(3) of section 188 now provides: “Except as stated in
subdivision (e) of Section 189, in order to be convicted of murder, a principal in a crime shall
act with malice aforethought. Malice shall not be imputed to a person based solely on his or
her participation in a crime.” Thus, following enactment of Senate Bill No. 1437, and where,
as here, the felony-murder rule is not at issue, a person must act with malice to be convicted of
murder. (§ 188, subd. (a)(3); see In re R.G. (2019) 35 Cal.App.5th 141, 144.)
       Senate Bill No. 1437 also authorized, through newly enacted section 1170.95, an
individual convicted of felony murder or murder based on the natural and probable
consequences doctrine to petition the sentencing court to vacate the conviction and be
resentenced on any remaining counts if he or she could not have been convicted of murder
because of Senate Bill No. 1437’s changes to sections 188 or 189. (See People v. Lewis (2021)
11 Cal.5th 952.)
       Upon the submission of a section 1170.95 petition: “The court shall review the petition
and determine if the petitioner has made a prima facie showing that the petitioner falls within




3      Felony murder is not at issue here. The prosecutor’s theories at trial relative to
defendant were based on direct aiding and abetting or that defendant “committed or aided and
abetted the crime of fighting or challenging to fight and the murder was a natural and probable
consequence of that crime.” (Torres, supra, C069510.) The prosecutor did not rely on a
felony-murder theory, and with good reason: fighting in a public place or challenging another
person to fight in a public place, the crime relied upon for the natural and probable
consequences theory, is not a felony. (§ 415, subd. (1).)
                                                 6
the provisions of this section.” (§ 1170.95, subd. (c).) “If the petitioner makes a prima facie
showing that he or she is entitled to relief, the court shall issue an order to show cause.” (Ibid.)
                                                  II
                               The Applicable Standard Of Review
       Where, as here, the trial court concludes the petitioner has made a prima facie showing
and issues an order to show cause: “At the hearing to determine whether the petitioner is
entitled to relief, the burden of proof shall be on the prosecution to prove, beyond a reasonable
doubt, that the petitioner is ineligible for resentencing. If the prosecution fails to sustain its
burden of proof, the prior conviction, and any allegations and enhancements attached to the
conviction, shall be vacated and the petitioner shall be resentenced on the remaining charges.
The prosecutor and the petitioner may rely on the record of conviction or offer new or
additional evidence to meet their respective burdens.” (§ 1170.95, subd. (d)(3).)
       In an opinion that has since been ordered depublished or not citable by our Supreme
Court (see Cal. Rules of Court, rule 8.1115(e)(3)), the first then-published Court of Appeal
case to consider the standard of review for a trial court considering a section 1170.95 petition
at a hearing after an order to show cause issues settled on a standard essentially identical to
substantial evidence review. That would require only that the trial court determine the
prosecution proved, beyond a reasonable doubt, the defendant could still have been convicted
of murder by a reasonable jury.
       Thereafter, several other cases, which have also since been ordered depublished or not
citable, disagreed with the application of a standard essentially identical to substantial evidence
review. In those cases, the courts concluded that section 1170.95 requires the prosecutor to
prove each element of first or second degree murder under the law as amended beyond a
reasonable doubt in order to establish ineligibility. In other words, these cases concluded it is
the trial court’s responsibility to act as independent fact finder and determine whether the
evidence establishes a petitioner would be guilty of murder under sections 188 and 189 as
amended, and is thus ineligible for resentencing under section 1170.95.


                                                  7
       We agree with the parties that the “independent fact finder” standard, as opposed to the
“substantial evidence” standard, is the appropriate standard of review. (See People v. Garrison
(Dec. 17, 2021, B308319) ___Cal.App.5th___ [2021 Cal.App. Lexis 1111] [the split of
authority has been resolved by actions of both the Supreme Court and the Legislature; the trial
court, acting as an independent fact finder, must determine, beyond a reasonable doubt,
whether the defendant is guilty of murder under a valid theory]; People v. Ramirez (2021)
71 Cal.App.5th 970, 984 [the trial court must act as independent fact finder and determine
whether the evidence establishes the petitioner would be guilty of murder under §§ 188 and
189 as amended and is thus ineligible for resentencing under § 1170.95, subd. (d)(3)].) We
conclude that, in considering a section 1170.95 resentencing petition after issuing an order to
show cause, the trial court is required to independently determine that it would convict the
defendant on a theory that remains viable under sections 188 and 189 as amended, not merely
that a reasonable jury could find the defendant guilty on such a theory.
                                                 III
                       Additional Background -- The Trial Court’s Order
       In its order, the trial court stated defendant was not eligible for section 1170.95 relief
because “he does not satisfy” the third requirement of section 1170.95, that he “could not be
convicted of first or second degree murder because of changes to Section 188 or 189 . . . .”
(§ 1170.95, subd. (a)(3).) The court stated: “Defendant . . . cannot make this showing because
his murder conviction still holds up under the current law.” (Italics added.)
       The trial court noted defendant’s jury had been instructed on two theories: direct aiding
and abetting and the natural and probable consequences doctrine. The court recounted the
events leading up to and including the altercation, as well as the gang evidence. The court
credited Celica’s testimony that defendant threw the gun to his companions. The court stated:
“There was sufficient evidence to support the conclusion the person who picked up the firearm
was . . . Jose . . . .” The shooter then shot the victim, killing him. The trial court also
emphasized defendant’s close relationship with Jose and their shared Norteño gang affiliation.


                                                  8
         The trial court concluded: “Based on all of the facts and circumstances presented at the
trial and during the hearing it is evident [defendant] is not eligible for relief under section
1170.95, as a review of the evidence indicates he could still be found guilty of murder under a
theory of liability that remains valid and upon which the jury was instructed.” The court
concluded that, under the holding of either line of cases that have since been depublished,
discussed ante, “the conclusion is the same.”
                                                 IV
                      The Standard Of Review Employed By The Trial Court
         Defendant asserts “the trial court applied the wrong standard or failed to meaningfully
employ any standard at all.” Defendant emphasizes the court did not identify the standard of
review it was employing, instead it merely stated its conclusion would be the same under either
standard. Additionally, while stating defendant could still be found guilty of murder under a
valid theory, the court did not identify that theory and it did not expressly make any finding
beyond a reasonable doubt. Defendant also asserts the court improperly shifted the burden of
proof.
         Upon reviewing the hearing and the trial court’s order, we cannot say with any
assurance what standard of review the court applied or whether it found the evidence
established, beyond a reasonable doubt, defendant would be guilty of murder under amended
sections 188 or 189 and was thus ineligible for resentencing.
         The trial court did not state the standard of review it was applying. Although the court
recited what the evidence “demonstrated,” “showed,” and “established,” it never set forth its
standard of review.
         The court did not once articulate the beyond-a-reasonable-doubt standard of review,
whether in the context of the prosecution’s burden of proof or its standard of review in
considering the evidence as independent fact finder.
         The court’s conclusion was that “a review of the evidence indicates [defendant] could
still be found guilty of murder under a theory of liability that remains valid and upon which the
jury was instructed.” (Italics added.) This evokes the substantial evidence standard of review

                                                  9
we have rejected. The court’s language does not suggest an exercise in independent
factfinding. The court also stated there “was sufficient evidence to support the conclusion the
person who picked up the firearm was” Jose. (Italics added.) This language, too, evokes the
substantial evidence standard of review.
       In one instance, the court’s order can be read as suggesting defendant bore the burden of
proof. The court discussed the requirement that the “petitioner could not be convicted of first
or second degree murder because of changes to Section 188 or 189 . . . .” (§ 1170.95, subd.
(a)(3).) The court stated: “Defendant . . . cannot make this showing because his murder
conviction still holds up under the current law.” (Italics added.) However, at the hearing, “the
burden of proof shall be on the prosecution to prove, beyond a reasonable doubt, that the
petitioner is ineligible for resentencing.” (§ 1170.95, subd. (d)(3).)
       The trial court also did not articulate which “theory of liability that remains valid and
upon which the jury was instructed” it relied upon in making its decision.
       The court cited Rodriguez, which we have concluded articulates the proper standard of
review. However, it also invoked the no longer citable case which settled on substantial
evidence review. The court stated its conclusion would be the same under either standard.
       In sum, the trial court did not articulate the standard of review it was applying, never
invoked the beyond-a-reasonable-doubt standard, arguably invoked the substantial evidence
standard of review and shifted the burden of proof, did not state what still-valid theory of
murder applied, and cited cases with differing standards of review. It is unclear whether the
court employed the correct standard of review in making its determinations and found, beyond
a reasonable doubt, as an independent fact finder, that it would convict defendant on a theory
that remains viable following the amendment of sections 188 and 189. (See People v.
Garrison, supra, ___Cal.App.5th at p. ___ [2021 Cal.App. Lexis 1111]; People v. Ramirez,
supra, 71 Cal.App.5th at p. 984.) The cursory statement that the result would be the same
under either standard is insufficient to reassure us that the court applied the appropriate
standard of review and engaged in the requisite independent factfinding.


                                                10
       Accordingly, we must reverse the order denying the petition and remand the matter to
the trial court for a new section 1170.95, subdivision (d)(3) hearing under the correct standard.
At the new hearing, the parties should be afforded the opportunity to present additional
evidence, should they so request.
       We reject defendant’s contention that remand is inappropriate and that we must vacate
his murder conviction. Defendant misplaces reliance on the rule that, “when a reversal rests
upon the ground that the prosecution has failed to produce sufficient evidence to prove its case,
the Double Jeopardy Clause bars the prosecutor from making a second attempt at conviction.”
(Tibbs v. Florida (1982) 457 U.S. 31, 42 [72 L.Ed.2d 652, 661].) Even if this rule applied in
this context, our determination is not that the prosecution failed to proffer legally sufficient
evidence, but rather that it is not clear the trial court employed the correct standard of review.
Nor do we accept defendant’s invitation to “find that [he] prevails under any standard of
review.”
       In light of our determination and this open remand, we need not reach defendant’s
substantial evidence claim, his claim addressed to the theory of aiding and abetting an implied
malice murder, or his claim that his petition may have been denied based on an invalid legal
theory.
                                                 V
                               Res Judicata And Double Jeopardy
       Defendant asserts, essentially, that a finding that the trial court would convict him under
direct aiding and abetting principles is precluded as a matter of law, and that the only other
theory on which the jury was instructed was the now-invalid natural and probable
consequences doctrine. Therefore, he asserts, in effect, that the trial court was precluded as a
matter of law from denying his petition.
       Defendant contends that a finding that the trial court would still convict him of first
degree murder is precluded by double jeopardy and res judicata principles. He bases this claim
on this court’s reversal of his first degree murder conviction on his first appeal and the
reduction to second degree murder. (Torres, supra, C069510.) He claims that, under Gomez v.

                                                 11
Superior Court (1958) 50 Cal.2d 640, this was the functional equivalent of an acquittal of first
degree murder. Even assuming these principles apply to the discrete issues presented at a
section 1170.95 resentencing hearing, a question we ultimately need not answer here, we
conclude that denial of defendant’s petition was not precluded as a matter of law because
defendant could still be convicted of directly aiding and abetting second degree murder.
       Defendant claims the trial court could not find he could still be convicted of directly
aiding and abetting second degree murder because the perpetrator was convicted of first degree
murder. According to defendant, under People v. Perez (2005) 35 Cal.4th 1219 and People v.
McCoy (2001) 25 Cal.4th 1111, he “could not have a lesser degree of culpability than the
perpetrator.”
       Contrary to defendant’s representations that the perpetrator was convicted of, or “guilty
of,” first degree murder, Jose’s conviction was also reversed and reduced to second degree
murder, subject to the People’s election as to whether to retry him on the premeditation and
deliberation element of first degree murder. (Torres, supra, C069510.) If Jose was the
perpetrator, he does not stand convicted of first degree murder. To the extent defendant would
claim another individual was the shooter, the record does not establish any first degree murder
conviction. Thus, even if defendant were correct that he could not have a lesser degree of
culpability than the perpetrator, the record does not establish a perpetrator was convicted of
first degree murder. We note that, even if the perpetrator’s first degree murder verdict
remained, it is not clear this would preclude finding defendant still could be convicted of
second degree murder for purposes of weighing a section 1170.95 petition. In any event,
because Jose’s first degree murder conviction has been reversed, we need not decide the issue.
       Defendant states that he could not have been “convicted of second degree murder as a
direct accomplice.” In addition to his claim he could not be guilty of a lesser offense than the
perpetrator, defendant’s contention also appears to be based on this court’s decision on his first
appeal, which stated: “the jury instructions were erroneous because they did not allow the jury
to consider whether the defendants might have been guilty of only second degree murder under
the natural and probable consequence doctrine, even if the shooter committed first degree

                                                12
murder.” (Torres, supra, C069510, italics added.) Defendant asserts: “If appellant could
conceivably have been convicted of second degree murder as a direct accomplice of murder
then the instructional error would have applied to both theories of liability.” However, the
language quoted from this court’s opinion on defendant’s first appeal addressed only the
contention he advanced on that appeal: “that the jury instructions were erroneous because they
did not allow the jury to consider whether he might have been guilty of only second degree
murder under the natural and probable consequence doctrine, even if the shooter was guilty of
first degree murder.” (Torres, supra, C069510.) The jury was also instructed with CALCRIM
No. 400 on the general principles of aiding and abetting and CALCRIM No. 401 on direct
aiding and abetting. This court was not asked to, and did not, make any determination as to the
instructions in relation to direct aiding and abetting. The quoted language from this court’s
prior opinion on defendant’s first appeal does not preclude a trial court finding defendant
would be guilty of second degree murder on a direct aiding and abetting theory based on res
judicata, the law of the case, or any other theory.
       In short, nothing about Jose’s original conviction, or this court’s prior opinion,
establishes, as a matter of law, defendant “could not be convicted” of second degree murder
under a direct aiding and abetting theory. (§ 1170.95, subd. (a)(3).) The denial of defendant’s
petition is not precluded by double jeopardy or res judicata principles.
                                         DISPOSITION
       The order denying defendant’s petition is reversed. The case is remanded for the trial
court to conduct a new hearing under section 1170.95, subdivision (d)(3).

                                                  /s/
                                                  Robie, J.

We concur:

/s/
Raye, P. J.

/s/
Hull, J.

                                                13